Citation Nr: 1719379	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a dental condition for Class III treatment purposes pursuant to the provisions of 38 C.F.R. § 17.161(g).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961.

This case comes to the Board of Veterans' Appeals (Board/BVA) from a June 2015 decision by the VA Medical Center (VAMC) in Syracuse, New York, which determined the Veteran was ineligible for routine dental care through the VAMC.  Also on appeal is a September 2015 rating decision from the RO in Nashville, Tennessee, which denied his claim of entitlement to service connection for periodontal disease, claimed as a dental condition secondary to service-connected hearing loss and tinnitus.  Jurisdiction of the case presently resides with the RO in Buffalo, New York, hence, the reason that office certified the appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim requires further development before being decided on appeal, however, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

In May 2015, the Veteran initially submitted a claim for disability compensation benefits on VA Form 21-526EZ.  On the form, he listed the disability as a dental condition secondary to hearing loss and tinnitus.

In a June 2015 letter, the manager of the business office of the Syracuse VAMC wrote to the Veteran informing him that he was ineligible for routine dental care through the VAMC.  In response, the Veteran submitted a handwritten letter dated June 25, 2015, in which he stated that he disagreed with the determination.  He indicated he was "not applying for a service-connected dental disability", instead, that he had a dental condition that was aggravating a service-connected disability "i.e. constant ear-aches" (He is service connected for hearing loss and tinnitus).

Nevertheless, in a September 2015 rating decision, the Veteran was denied entitlement to service connection for periodontal disease for compensation purposes.  That same month, he filed a Notice of Disagreement (NOD) with regards to that adverse determination.  In an accompanying letter, he again clarified "I never claimed periodontal problems as service connected" and also stated he was seeking "free dental care."

In April 2016, the Veteran was issued a Statement of the Case (SOC) on the issue of entitlement to service connection for periodontal disease, claimed as a dental condition.  However, the SOC makes no mention of his desire to show entitlement to service connection for a dental condition for treatment purposes under 38 C.F.R. § 3.381.  Instead, the Buffalo RO considers only his claim for compensation purposes.

There are various categories of eligibility for VA outpatient dental treatment, including (Class III), which provides:  "[t]hose having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability."  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(g).

A review of the record reveals the Veteran actually seeks eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g), and not service connection for compensation purposes. 

In Mays v. Brown, 5 Vet. App. 302, 306 (1993), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a claim for service connection is also considered a claim for VA outpatient dental treatment.  In this case, the Veteran has appealed and pursued his theory of eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g), which the RO has strictly adjudicated as a service-connection claim for compensation purposes.  This failing must be corrected.

The Veteran also has not received proper notice informing him of the criteria needed to establish entitlement to service connection for a dental condition for Class III treatment purposes pursuant to the provisions of 38 C.F.R. § 17.161(g).  So this, too, must be done before deciding his appeal.

Accordingly, this case is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran a letter providing notice of the information and evidence necessary to substantiate his claim seeking entitlement to service connection for a dental condition for Class III treatment purposes pursuant to the provisions of 38 C.F.R. § 17.161(g).  

2.  Provide the Veteran another opportunity to identify any other pertinent treatment records for his claimed dental condition.  Obtain any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran must be notified of this and a notation to this effect made in his paperless claims file (e file).

3.  After conducting any other development deemed necessary, adjudicate the Veteran's claim of entitlement to service connection for a dental condition for Class III treatment purposes pursuant to the provisions of 38 C.F.R. § 17.161(g).  If this claim is denied or not granted to his satisfaction, send him and his representative a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

